DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140079444 to Akamatsu.
Regarding Claim 1, Akamatsu discloses an image forming apparatus (Figs. 1-3, image forming apparatus 10; ¶¶ [0031]-[0038]) comprising: an image forming unit configured to form 
Regarding Claim 2, Akamatsu discloses the third number of sub-patterns included in each set of the first image correction pattern have different colors, respectively, and the third number of sub-patterns included in each set of the second image correction pattern have the different colors, respectively (Figs. 2-8, patterns 51, 52; ¶¶ [0044]-[0047], [0073]-[0088]).
Claim 3, Akamatsu discloses the image forming unit consists of a plurality of sub image forming units configured to form images of the different colors on the image carrier, respectively (Figs. 1-3, image-forming units 30Y, 30M, 30C, 30K, 30S forming toner images on intermediate transfer belt 41; ¶¶ [0031]-[0038]).
Regarding Claim 5, Akamatsu discloses the predetermined condition is satisfied when a difference of a temperature around the image forming apparatus from a temperature around the image forming apparatus during a previous image correction using an image correction pattern including the second number of the sets reached a threshold (Figs. 6-8, Step S12-S13; ¶¶ [0073]-[0088]).
Regarding Claim 10, Akamatsu discloses the first number is two or more, and the first number of the sets of the first imaging correction pattern are arranged in the sub-scanning direction (Figs. 2-8, patterns 51, 52; ¶¶ [0044]-[0047], [0073]-[0088]).
Regarding Claims 11-13, 15 and 20, the method of the claims appears to be met by the operation of the apparatus of claims 1-3, 5 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-9, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu, in view of US 20080084571 to Maeda.
Claims 4 and 14, Akamatsu discloses the predetermined condition is satisfied when a time period that have passed since a previous image correction using an image correction pattern reached a threshold (¶ [0144]), but does not explicitly disclose the previous image correction using an image correction pattern including the second number of sub-patterns. Maeda discloses the predetermined condition is satisfied when a time period that have passed since a previous image correction using an image correction pattern including the second number of sub-patterns reached a threshold (Figs. 12-14, printer control unit 260 printer control unit 260 performing misalignment correction patterns according to the number of images (or pages) formed after misalignment correction patterns are transferred onto the transfer belt 130 the previous time, Steps SI 21-SI 29-YES, patterns between images B and C; ¶¶ [0075]-[0078], [0111]-[0117], [0120]-[0123]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Akamatsu by providing the predetermined condition is satisfied when a time period that have passed since a previous image correction using an image correction pattern including the second number of sub-patterns reached a threshold as in Maeda in order to provide for a well-known alternative method for the timing of image corrections.
Regarding Claims 6 and 16, Akamatsu discloses the imaging correction using the first imaging correction pattern includes a first type of imaging correction (Figs. 2-8, patterns 51, 52 correcting deviations in image-forming position in the main-scanning direction, main scanning direction magnification error deviation, image-forming position in the sub-scanning direction, skew, and turn; ¶¶ [0044]-[0047]), and the subsequent imaging correction using the second imaging correction pattern incudes the second type of imaging correction (Figs. 2-8, patterns 51, 52 correcting deviations in image-forming position in the main-scanning direction, main scanning direction magnification error deviation, image-forming position in the sub-scanning direction, skew, and turn; ¶¶ [0044]-[0047]).
Claims 7 and 17, Akamatsu discloses the second type of imaging correction includes a partial magnification correction in a main scanning direction (Figs. 2-8, patterns 51, 52 correcting main scanning direction magnification error deviation; ¶¶ [0044]-[0047]).
Regarding Claims 8 and 18, Akamatsu discloses the first type of imaging correction includes at least one of a skew correction, a position correction in a sub-scanning direction, a position correction in a main scanning direction, and a magnification correction in the main scanning direction (Figs. 2-8, patterns 51, 52 correcting deviations in image-forming position in the main-scanning direction, main scanning direction magnification error deviation, image-forming position in the sub-scanning direction, skew, and turn; ¶¶ [0044]-[0047]).
Regarding Claims 9 and 19, Akamatsu discloses the subsequent imaging correction using the second imaging correction pattern incudes also the first type of imaging correction (Figs. 2-8, patterns 51, 52 correcting deviations in image-forming position in the main-scanning direction, main scanning direction magnification error deviation, image-forming position in the sub-scanning direction, skew, and turn; ¶¶ [0044]-[0047]).
However, Akamatsu does not disclose the imaging correction using the first imaging correction pattern does not include a second type of image correction different from the first type. Maeda discloses the imaging correction using the first imaging correction pattern does not include a second type of image correction different from the first type (Fig. 14, patterns before and after image B; ¶¶ [0121]-[0123]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Akamatsu by providing the first imaging correction pattern does not include a second type of image correction different from the first type as in Maeda in order to provide greater accuracy by setting the frequencies of forming misalignment correction patterns according to the tendency of misalignment between single-color images in an image forming apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852